Citation Nr: 9917400	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-36 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for gastrointestinal 
disorder.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for circulatory 
disorder.

5.  Entitlement to service connection for residuals of left 
hip injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of left 
ankle injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied (1) 
service connection for skin cancer of the face, 
gastrointestinal ulcer disease, chronic obstructive pulmonary 
disease, and circulatory disorder as due to exposure to Agent 
Orange; (2) service connection for disability of the left hip 
and (3) reopening the claim for service connection for left 
ankle disability.


REMAND

The Board previously remanded these claims in March 1999.  It 
must be noted that the case was sent back to the Board prior 
to the RO's complying with the Board's remand.

The appellant had a video conference hearing before this 
Board Member on November 23, 1998.  There, the appellant 
submitted evidence where he waived RO consideration of such 
evidence.  

During the November 1998 hearing, this Board Member granted a 
60-day period for the appellant to submit additional 
evidence.  The appellant submitted additional evidence 
directly to the Board in January 1999; however, the appellant 
did not include a waiver for RO consideration with the 
additional evidence.

The Board must point out to the appellant that the waiver 
submitted at the November 23, 1998, hearing cannot be a 
waiver for any additional evidence submitted thereafter.  The 
March 1999 remand was done in compliance with VA regulations.  
See 38 C.F.R. § 20.1304(c) (1998); see also 38 C.F.R. 
§ 19.37(a) (1998).

The Board must note that a memorandum for the record 
identifying two separate packages, one with a waiver and one 
without a waiver, had been entered into the file by this 
Board Member prior to the March 1999 remand.

The Board finds that the case was sent to the Board 
prematurely.  Accordingly, the case is hereby REMANDED to the 
RO for the following action:

The RO is to comply with the March 18, 
1999, remand.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

